Downey, J.
This was a controversy between husband and wife as to the ownership and right to possession of certain articles of personal property, consisting of furniture, millinery goods, etc.
*62The evidence, the sufficiency of which is in question, shows that the property was not held by the wife at the time of her marriage, or acquired by her afterwards by descent, devise or gift; but was the proceeds of her labor, assisted to some extent by her husband.
The court below, on this evidence, adjudged the property to be hers, and gave judgment in her favor. We think this-was an error.
Personal property held by the wife at the time of her marriage, or acquired during coverture by descent, devise or gift, is her own property. Acts 1853, p. 57; 1 G. & H. 295, note 2. But property acquired by the earnings of the wife during coverture is governed by the common law rule and belongs to the husband. Baxter v. Prickett’s Adm’r, 27 Ind. 490; Jenkins v. Flinn, 37 Ind. 349.
The judgment is reversed, with costs, and the cause-remanded, with instructions to gra«nt a new trial.